NUMBER 13-19-00035-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

PETER BUFFA, M.D.,                                                         Appellant,

                                           v.

UMANG KHETARPAL, M.D.,                                                      Appellee.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.



                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria


      Appellant Peter Buffa, M.D. has filed an unopposed motion to withdraw this Court’s

March 5, 2020 opinion and to dismiss the appeal as moot. See TEX. R. APP. P. 42.1(c).

Appellant has notified this Court that his appeal has been rendered moot as he has been

nonsuited with prejudice in an underlying matter. The nonsuit with prejudice was filed on
March 4, 2020 and signed by the trial court on March 6, 2020. The Court, having

considered the documents on file and the motion to withdraw its opinion and dismiss the

appeal as moot, is of the opinion that the motion should be granted. See id. 42.1(a). The

motion to withdraw the March 5, 2020 opinion and dismiss the appeal is granted and the

appeal is hereby DISMISSED as moot. The original memorandum opinion and judgment

filed in appellate cause number 13-19-00035-CV are hereby withdrawn. There being no

agreement in the motion regarding costs, pursuant to Rule 42.1(d) of the Texas Rules of

Appellate Procedure, all costs are taxed against appellant. See id. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”). Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.

                                                             NORA L. LONGORIA
                                                             Justice
Delivered and filed the
23rd day of April, 2020.